DETAILED ACTION

	This office action is in regards to the amendment dated December 29, 2021.
	Claims 1-10 have been amended. Claims 1-10 remain pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/132,932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 17/132,932 claims all the elements and method steps as the instant application (17/130,781).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 4,345,141).
Regarding claim 1, Little discloses a system (Fig. 3) for managing a temperature of fuel injected into internal combustion engines, the system including: at least one fuel transporting line (14); at least one fuel distribution system (16) associated with the at least one fuel transporting line having at least one main duct (14A) and at least one branch (14B); a fuel injecting device (chamber 24 comprises outlet line 14; column 4, line 2-6) associated with the at least one branch (Fig. 3 and Fig. 4) and at least one fuel heating device (18) provided with a heating chamber (20; column 4, line 32-42), said heating device (18) being placed adjacent to and upstream of an inlet end of the fuel injecting device (Fig. 3 depicts heating device extending between the chamber 20 and the inlet end at the top of the chamber, near the bracket, 32); at least one electronic control device (48; Fig. 2; column 6, line 48-56) associated with the fuel injecting device (line 14 “to carburetor”); and at least one fuel heating control device (48) associated with the electronic control device (70) and associated with the at least one fuel heating device (18); said system being characterized in that it comprises at least one temperature sensor (30) subsequently mechanically associated with the at least one fuel heating device (18) relative a flow of fuel in the at least one fuel distribution system and electrically associated with the at least one electronic control device (48, abstract).

Regarding claim 2, Little further discloses the system for managing the temperature of fuel injected into internal combustion engines of claim 1, characterized in that the at least one fuel transporting line comprises a low pressure line (14A, prior to fuel pump 72).



Regarding claim 4, Little discloses the system for managing the temperature of fuel injected into internal combustion engines of claim 1, characterized in that the heating chamber (20) is provided with a fuel inlet portion (Fig. 3 depicts a beginning of the fuel line section 14 as the inlet) and a fuel outlet portion (section 14 upstream of chamber 20) distal from the inlet portion (Fig. 3).

Regarding claim 5, Little discloses the system for managing the temperature of fuel injected into internal combustion engines of claim 4, characterized in that the fuel inlet portion (Fig. 3 depicts a beginning of the fuel line section 14 as the inlet) is placed at a lower region of said heating chamber (the applicant has not provided the orientation and since the inlet and outlet are apart, it can be interpreted that the inlet of Little is at a lower region of the chamber) and the fuel outlet portion (section 14 upstream of chamber 20) placed at an upper region of said heating chamber (the applicant has not provided the orientation and since the inlet and outlet are apart, it can be interpreted that the outlet of Little is at a upper region of the chamber Fig. 3).

Regarding claim 6, Little discloses the system for managing the temperature of fuel injected into internal combustion engines of claim 4, characterized in that the at least one temperature sensor (30) is associated with the outlet portion of the heating chamber of the at least one fuel heating device (Fig. 3 depicts the sensor 30 reading the temperature that comes after the heating chamber 22).


Regarding claim 8, Little further discloses the method for managing the temperature of fuel injected into internal combustion engines of claim 7, characterized in that the step of processing the signal referring to the measured fuel temperature comprises the steps of: comparing the measured fuel temperature downstream of the at least one fuel heating device and the previously stored target  fuel temperature downstream of the at least one heating device; calculating an amount of power to be applied to the heating device; and applying the calculated 

Regarding claim 9, Little discloses the method of managing the temperature of fuel injected into internal combustion engines of claim 7, characterized in that the step of performing an action comprises an action selected from turning the heating device off and processing the signal referring to the fuel temperature (column 6, line 25-30).

Regarding claim 10, Little discloses the method of managing the temperature of fuel injected into internal combustion engines of claim 7, characterized in that the target temperature of the fuel downstream of the heating device is previously entered and stored in the electronic control device or heating control device (abstract).

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that prior art Little fails to teach a heating device with a heating chamber as recited in claims 1 and 7. Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. In this instance, applicant has amended the claims to further limit the invention, however the new limitations still read on the Little’s prior art. Little discloses:  “According to the preferred embodiment shown in FIG. 3, the electrical resistance heater element 18 includes a threaded, thermally conductive end portion 26 which is received in threaded engagement within a threaded bore 28 of the transducer housing 20. Thus the resistance heater 18 is thermally and mechanically coupled to the sensor chamber, 
The transducer housing 20 reads on the applicant’s heating chamber, while the resistance heater reads on the heating device. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747